       Case 2:20-cv-01626-MCE-CKD Document 13 Filed 01/28/21 Page 1 of 3


 1   Thiago M. Coelho (SBN 324715)
     thiago@wilshirelawfirm.com
 2   WILSHIRE LAW FIRM, PLC
 3   3055 Wilshire Blvd., 12th Floor
     Los Angeles, CA 90010
 4   Telephone: (213) 381-9988
     Facsimile: (213) 381-9989
 5
 6   Attorney for Plaintiff Valerie Brooks and the Putative Class

 7
 8   Erica L. Rosasco (SBN 220836)
     erica@mckaguerosasco.com
 9   Dawn M. Berry (SBN 292335)
     dawn@mckaguerosasco.com
10   McKAGUE | ROSASCO LLP
11   1217 Pleasant Grove Blvd., Suite 120
     Roseville, CA 95678
12   Telephone: (916) 672-6552
     Facsimile: (916) 672-6563
13
14   Attorneys for Defendant Balmain (USA) LLC

15
                                   UNITED STATES DISTRICT COURT
16
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18     VALERIE BROOKS, individually and on              Case No. 2:20-cv-01626-MCE-CKD
19     behalf of all others similarly situated,

20                            Plaintiff,                STIPULATION AND ORDER TO
                                                        FURTHER EXTEND BRIEFING
21
            v.                                          DEADLINES
22
       BALMAIN (USA) LLC, a New York
23     limited liability company; and DOES 1 to 10      Complaint Filed: October 13, 2020
       inclusive,                                       Trial Date: TBD
24
                                                        Judge: Hon. Morrison C. England, Jr.
25                            Defendants.
26
27          Plaintiff Valerie Brooks (“Plaintiff”) and Defendant Balmain (USA) LLC (“Defendant”), by
28   and through their respective counsel of record, hereby stipulate and agree as follows:


                                                  1
                     STIPULATION AND ORDER TO FURTHER EXTEND BRIEFING DEADLINES
       Case 2:20-cv-01626-MCE-CKD Document 13 Filed 01/28/21 Page 2 of 3


 1          WHEREAS, on December 15, 2020, Plaintiff filed a Motion to Strike certain affirmative
 2   defenses asserted by Defendant;
 3          WHEREAS, the above-referenced Motion to Strike (Dkt. No. 7, hereinafter, the “Motion”)
 4   was scheduled for hearing on January 14, 2021, thus making the opposition deadline December 30,
 5   2020 and the reply deadline January 7, 2021;
 6          WHEREAS, by its Minute Order dated December 16, 2020 (Dkt. No. 8), this Court took the
 7   hearing on the Motion off calendar but kept the opposition and reply deadlines in accordance with the
 8   original Motion hearing date; and
 9          WHEREAS, in light of the scheduling impacts that flow from the holiday season, defense
10   counsel sought additional time to file Defendant’s opposition to the Motion, and on December 21,
11   2020, the parties stipulated to extend the briefing deadlines by two weeks; and
12          WHEREAS, in order to allow the parties time to address some of the issues raised in Plaintiff’s
13   motion and to determine whether an early resolution of this matter is possible, the parties seek to
14   further extend the briefing deadlines for Plaintiff’s motion.
15          NOW, THEREFORE, the parties, through their respective counsel of record, hereby stipulate
16   that Defendant shall file its opposition by January 29, 2021 and Plaintiff shall file her reply by February
17   6, 2021.
18          IT IS SO STIPULATED.
19   Dated: December 31, 2020                         WILSHIRE LAW FIRM, PLC
20
21                                                    /s/ Thiago M. Coelho (as authorized on 12/31/2020)
                                                     Thiago M. Coelho
22
                                                     Attorney for Plaintiff and the Putative Class
23
24    Dated: December 31, 2020                        McKAGUE | ROSASCO LLP
25
26                                                    /s/ Dawn M. Berry
                                                      Erica L. Rosasco
27
                                                      Dawn M. Berry
28                                                    Attorneys for Defendant


                                                  2
                     STIPULATION AND ORDER TO FURTHER EXTEND BRIEFING DEADLINES
       Case 2:20-cv-01626-MCE-CKD Document 13 Filed 01/28/21 Page 3 of 3


 1                                                 ORDER
 2          Pursuant to the stipulation of the parties and good cause appearing, the deadline by which
 3   Defendant Balmain (US) LLC shall file an opposition to Plaintiff’s Motion to Strike Affirmative
 4   Defenses is extended to not later than January 29, 2021. Plaintiff Valerie Brooks shall file a reply to
 5   Defendant’s Opposition not later than February 6, 2021.
 6          IT IS SO ORDERED.
 7       Dated: January 28, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
                     STIPULATION AND ORDER TO FURTHER EXTEND BRIEFING DEADLINES
